Citation Nr: 1606238	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-26 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for degenerative joint disease of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2013, the Veteran testified at a Board hearing held at the RO before the undersigned.  A transcript of this hearing has been added to the Veteran's electronic claims file.

In August 2014, the Board remanded this matter for additional evidentiary development.

In January 2016, the Veteran filed additional claims seeking entitlement to service connection radiculopathy, secondary to degenerative disc disease of the lumbar spine; and entitlement to increased evaluations for posttraumatic stress disorder, degenerative disc disease of the lumbar spine, and patellofemoral pain syndrome of the right knee.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's current degenerative joint disease of the right knee cannot be reasonably disassociated from his active duty service.  



CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the right knee have been met.  38 U.S.C.A. §§ 1110, 5107; (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be granted for a chronic disease such as arthritis when it is manifested to a compensable degree within one year of separation from active service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For chronic diseases listed at 38 C.F.R. § 3.309(a), including arthritis, if there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013) ("The clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").

In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 1111. 

The analysis is different in a case where the preexisting disorder was noted upon entry into service.  "[I]f a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder." Wagner, 370 Vet. App. at 1096; see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on VA to rebut that presumption.  Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, VA must show, by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet. App. at 235, n. 6; 38 U.S.C.A. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See id. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996). (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").  

The Veteran served on active duty in the Marine Corps from July 2000 to July 2004.  His enlistment examination, conducted in March 2000, noted arthroscopic surgery scars on his right knee.  Physical examination of the right knee was otherwise normal.  A medical history report, completed at that time, noted the Veteran's history of arthroscopic surgery on the right knee, "with no sequela."  An August 2000 service treatment report concluded with an assessment of "resolved lateral meniscal tear/healed."  A December 2003 service treatment report noted the Veteran's complaints of pain, swelling and occasional locking of the right knee.  The report noted that the Veteran's right knee had not completely healed prior to service, and concluded with a diagnosis of patellofemoral pain syndrome.  Subsequent service treatment reports revealed ongoing complaints of and treatment for right knee pain, diagnosed as patellofemoral knee pain syndrome.  His service personnel records reflect that he was also placed on a limited duty profile due to his right knee disability.  

An April 2006 VA treatment report noted the Veteran's history of right knee surgery while in high school, which was fine until his military service.  A subsequent VA treatment report, dated in April 2006, noted his history of right knee surgery which was well healed.

In February 2007, a VA examination for joints was conducted.  The examination report noted that the Veteran had undergone an arthroscopic partial meniscectomy of the right knee while he was in high school, and that he had a good result.  The report also noted that he began to experience right knee pain during his military service.  Following a physical examination, the report concluded with a diagnosis of patellofemoral pain syndrome of the right knee.  Based upon physical examination of the Veteran and a review of his claims file, the VA examiner opined that the Veteran's "initial problem, that of a torn meniscus was resolved with his arthroscopic surgery prior to enlisting in the service."  The examiner then opined that the Veteran's current patellofemoral pain syndrome of the right knee was related to his military service, and that this was a separate condition not related to his torn meniscus.

In June 2012, a VA examination for joints was conducted.  A physical examination of the right knee was performed, and the report concluded with a diagnosis of degenerative joint disease of the right knee.  

In August 2014, the Board issued a decision which, in pertinent part, granted service connection for patellofemoral syndrome of the right knee.  It then remanded the issue of service connection for a right knee disability, other than patellofemoral syndrome, for a new medical opinion.  In doing so, the Board found a medical opinion provided in the June 2012 VA examination to be inadequate.

In June 2015, a VA examination for joints was conducted.  The VA examiner noted that the Veteran's electronic claims file had been reviewed.  X-ray examination of the right knee revealed an impression of continued progression of osteoarthritis involving the right knee.  The report concluded with a diagnosis of degenerative joint disease of the right knee.  The VA examiner then opined that it was at least as likely as not that the Veteran's right knee disability preexisted his entrance into military service.  The examiner further opined that it was at least as likely as not that the Veteran's right knee disability was aggravated beyond its natural progression due to his military service.  

Initially, the Board finds that the Veteran did not have a preexisting right knee disability at the time he entered military service.  Although the March 2000 entrance examination recorded his preservice history of a right knee arthroscopy, physical examination of the right knee was normal (except for the arthroscopic surgical scars).  As such, a right knee disability or residuals from the preservice right knee surgery (other than scars) were not noted on his entrance examination.  

Under these circumstances, the Veteran is presumed to have entered into military service in sound condition.  Consequently, the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  See Wagner, 370 F.3d at 1096; Horn, 25 Vet. App. at 234; see also 38 U.S.C.A. § 1111. 

The VA examiner in July 2015 opined that the Veteran's current right knee disability, diagnosed as degenerative joint disease of the right knee, preexisted his military service; and was aggravated beyond its natural progression by his military service.  This opinion supports a grant of service connection for degenerative joint disease of the right knee based upon aggravation of a preexisting condition.  See Wagner, 370 F.3d at 1096; Horn, 25 Vet. App. at 234; see also 38 U.S.C.A. § 1111.  The Board notes, however, that VA examiner in July 2015 used the wrong evidentiary standard in rendering this opinion.  Specifically, the VA examiner applied the least as likely as not standard as compared to the clear and unmistakable evidence standard, which requires a significantly higher level of proof.  

A review of all of the evidence of record does not demonstrate by clear and unmistakable evidence that the Veteran had a preexisting right knee disability at the time his entrance into military service.  In addition to the negative physical examination findings on his March 2000 entrance examination, a medical history report, completed at that time, noted his history of arthroscopic surgery of the right knee, "with no sequela."  An August 2000 service treatment report concluded with an assessment of "resolved lateral meniscal tear/healed."  Thereafter, a complaint of or treatment for right knee pain was not shown until December 2003, more than three years after the start of the Veteran's military service.  In addition, the VA examiner in February 2007 opined that the Veteran's preservice arthroscopic surgery had resolved prior to his enlistment in the service.  Thus, the Board finds that clear and unmistakable evidence of a preexisting right knee disability has not been shown. 

Under these circumstances, the Veteran is presumed to have entered into his military service in sound condition.  The remaining issue for consideration is whether the Veteran's degenerative joint disease of the right knee is due to or the result of his military service.

After reviewing the evidence of record, the Board concludes that the Veteran's current degenerative joint disease of the right knee cannot be reasonably disassociated from his active duty service.  The Veteran's service treatment records document significant treatment for right knee pain beginning during his last year of military service.  His service personnel records also reflect that he was placed on a limited duty profile during this time frame.  The Veteran has also provided competent testimony of continuity of symptomatology related to his right knee disability since his military service.  His contentions are further supported by the available post service VA treatment records.  Finally, the VA examiner's July 2015 medical opinion implicitly finds that the Veteran's current degenerative joint disease of the right knee was present during and aggravated by his military service.

Accordingly, resolving all doubt in favor of the Veteran, service connection for a degenerative joint disease of the right knee is warranted.


ORDER

Service connection for degenerative joint disease of the right knee is granted.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


